DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaclyn Shade (attorney of record) on 10/28/2021.

The application has been amended as follows (strikethrough means deletion, underline means addition): 
Claim 14 (amendment is deleting a misplaced “and” and a semicolon):
An ear plug for hearing protection comprising a tip with an outer contour for sealingly fitting into an auditory canal of a user, wherein the tip comprises a channel through the tip, and wherein an acoustic valve is arranged in the channel, the valve comprising a housing placeable or integrated in the ear plug configured to form a seal between  an external surrounding on an entry side of the valve, and an auditory canal of an ear on an exit side of the valve upon placement of the ear plug with the valve into the ear, the housing comprising a sound passage, an impulse filter provided within the sound passage, and an acoustic filter provided within the sound passage; 

wherein the impulse filter comprises: 
a rigid plate having an outer plate surface facing the entry side of the valve and an inner plate surface, opposite the outer plate surface and facing the exit side of the valve, the rigid plate having at least one perforation for passing the sound from the external surrounding via the at least one perforation through the rigid plate, wherein a thickness of the rigid plate at a location surrounding the at least one perforation is between 0.05 and 0.5 millimetres and a total perforated cross-section area of the at least one perforation in the rigid plate is between 0.01 and 0.10 square millimetres, and 
an enclosed volume formed between the rigid plate and the acoustic filter, wherein the enclosed volume is between 5 to 20 cubic millimetres, wherein the at least one perforation forms an open air connection between the external surrounding and the enclosed volume, wherein a cross-section area of the enclosed volume adjacent the rigid plate is larger than a total perforated cross-section area of the at least one perforation through the rigid plate such that the enclosed volume is bounded on the entry side of the valve by the inner plate surface of the rigid plate surrounding the at least one perforation; 
wherein the acoustic filter comprises a mesh for flattening an acoustic transfer function of sound into the auditory canal when the ear plug with the valve is placed into the ear, the acoustic filter being between the rigid plate and the exit side of the valve, wherein the mesh comprises a grid forming a plurality of openings through the grid, wherein a cross-section area of the openings is between 0.5 to 20 percent of a total cross-section surface of the mesh such that the enclosed volume is bounded on the exit side of the valve by the grid of the mesh.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claims 1 and 14 have been amended herein such that there is a required limitation of 1) “the at least one perforation forms an open air connection between the external surrounding and the enclosed volume” and 2) has redefined the “enclosed volume” such that the “enclosed volume is bounded on the entry side of the valve by the inner plate surface of the rigid plate” and “the enclosed volume is bounded on the exit side of the valve by the grid of the mesh” such that the size of the enclosed volume being “between 5 and 20 cubic millimeters” has been more narrowly defined. 
The first main amendment of note has overcome the best prior art of record of Killion (US 20100329475 A1) as Killion does not provide an impulse filter with an open air connection formed by the perforation between the external surrounding and the enclosed volume of the earplug as the impulse filter 200 of Killion has an interior diaphragm 250 such that there is no open air passage occurring through the perforations 220 (See Figure 12 of Killion). Further regarding the second main amendment of note, Killion lacks any disclosure or teaching towards there being an enclosed volume being between 5 and 20 cubic millimeters.
Furthermore, in the prior art there is no proper or known teaching found that can teach an enclosed volume, bounded between an inner surface of an impulse filter and a grid of a mesh of an acoustic filter, being between 5 and 20 cubic millimeters.
As such claims 1-3, 8, 14-29 are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claim 1-3, 8, 14-29 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        10/28/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786